                    IN THE UNITED STATES DISTRICT COURT
                                                                  ML 1 2 . ;: ?
                      FOR THE EASTERN DISTRICT OF TEXAS
                                                             Cl rk, fj.
                              SHERMAN DIVISION                  fry

ANTHONY DAVID TEAGUE,
             Petitioner
vs.                                      Civil Action No. 4:16cv814

DIRECTOR, TDCJ-CID,
            Respondent


                  MOTION TO CONDITIONALLY WITHDRAW GROUNDS
      Petitioner pro se, Anthony David Teague, requests that this Court

permit him to withdraw and dismiss any and all grounds which would require

expansion of the record or an evidentiary hearing provided that this Court

grant relief on any of his other grounds for which no such hearing is

necessary. Petitioner believes that he has presented numerous meritorious

grounds for which no record expansion is necessary. Petitioner believes

this motion will expedite Justice and serve his best interests. Petitioner

further requests leave of the Court to reinstate any such grounds requiring

expansion of the record or hearing in the event that this Court denies

relief for his record-supported grounds or if the Respondent appeals any

grant of relief made by this Court.



Respectfully submitted this 8th day of July, 2019,

X
Anthony David Teague 1976916
TDCJ-Wallace Unit
1675 S. EM 3525
Colorado City, TX 79512
PETITIONER PRO SE
